Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-3 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claim 1   is rejected under 35 U.S.C 103 as being patentable over Chih-Yao Ma (NPL Doc: “Attend and Interact: Higher-Order Object Interactions for Video Understanding," June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages-6790-6795) in view of KOROBOV et al. (USPUB  20200210511).

As per Claim 1,  Chih-Yao Ma teaches A method for determining actions from learned relationships between objects (Page 6790- Col. 2 – Figure 1. Showing inter- relationships, and inter object relationship …”  AND Page 6791- Col. 1- “…Learning relationships across multiple objects alongside the temporal information is computationally infeasible on modern GPUs, and performance may suffer due to the fact that a finite-capacity neural network is used to model a large combinatorial space…”) taught within  in video (Page 6790 – Col. 1- “…Video understanding tasks …”)  comprising: determining object representations directly from 2D convolutional neural network (CNN) layers by capturing 2D CNN channels ( Page 6791 – Col. 2- “…a 2D ConvNet or 3D ConvNet [6, 37, 46]. Another branch of work uses Region Proposal Networks (RPNs) to jointly train action detection models…”) ; direct the resized channels to a transformer network configured to learn higher-order relationships between them and output indicia of the relationships( higher-order Interaction taught within Page 6791-Col. 2- Figure 2 AND Page 6792- Col. 1- Figure 3- “…the higher-order object interaction using the proposed generic recurrent Higher-Order Interaction (HOI) module. Finally, coarse-grained (image context) and fine-grained (higher-order object interactions) information are combined to perform action prediction…” AND Page 6793- Col. 2- Figure 4 – Recurrent Higher – Order Interaction)   .  
	Chih-Yao Ma does not explicitly teach resizing the captured channels,
However,  Within analogous art, KOROBOV et al. teaches resizing the captured channels ( resizing of feature maps taught within Paragraphs [0072-0073] and [0077]) ;
One of ordinary skill in the art would have been motivated to combine the teaching of KOROBOV et al. within the modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma because the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al. provides a system and method for implementing a multi-modal neural network architecture that processes visual information.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al.  within the modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma for implementation of a system and method for a multi-modal neural network architecture that processes visual information.

2.	Claim 2    is  rejected under 35 U.S.C 103 as being patentable over 
Chih-Yao Ma (NPL Doc: “Attend and Interact: Higher-Order Object Interactions for Video Understanding," June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages-6790-6795) in view of KOROBOV et al. (USPUB  20200210511) in further view of Hongshi Ou( NPL Doc : “Spatiotemporal information deep fusion network with frame attention mechanism for video action recognition,”12 March 2019,Journal of Electronic Imaging, Vol. 28,
Issue2,https://doi.org/10.1117/1.JEI.28.2.023009,Pages 023009-1-023009-7).

As per Claim 2,  Combination of Chih-Yao Ma and KOROBOV et al. teach claim 1, 
Combination of Chih-Yao Ma and KOROBOV et al. does not explicitly teach wherein the object representation determination further comprises: combining channels from the first and last convolutional layers in the 2D CNN.
Within analogous art, Hongshi Ou teaches wherein the object representation determination further comprises: combining channels from the first and last convolutional layers in the 2D CNN ( Page 5- Col. 1- 3.2.1 – Spatial feature fusion method and Page 6- Col. 2 – “…We use the combined method33,34 shown in Fig. 5, where Xconv and Xfc specific network feature layers are shown in Fig. 3. Xconv is a feature map of the spatial and time networks after 3-D convolution fusion of the last convolutional layer, and Xfc is the first fully connected layer of the subnetwork behind the fusion layers.”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Hongshi Ou within the  combined modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma and  the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al.   provides a system and method for implementing  the Spatiotemporal information deep fusion network with frame attention mechanism for video action recognition mentioned by Hongshi Ou for implementation of a system and method for implementing deep fusion feature for local spatial temporal information with convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Spatiotemporal information deep fusion network with frame attention mechanism for video action recognition mentioned by Hongshi Ou within the  combined modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma and  the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al.   for implementation of a system and method for deep fusion feature for local spatial temporal information with convolutional neural network.





3.	Claim 3    is  rejected under 35 U.S.C 103 as being patentable over 
Chih-Yao Ma (NPL Doc: “Attend and Interact: Higher-Order Object Interactions for Video Understanding," June 2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages-6790-6795) in view of KOROBOV et al. (USPUB  20200210511) in further view of Guo et al. (USPUB  20200210511).

As per Claim 3,   Combination of Chih-Yao Ma and KOROBOV et al. teach claim 1,
Combination of Chih-Yao Ma and KOROBOV et al. does not explicitly teach wherein the object representation determination further comprises clustering channel representations such that channels representing a same object type are grouped together.
Within analogous art, Guo et al. teaches wherein the object representation determination further comprises clustering channel representations such that channels representing a same object type are grouped together ( The channels are taught as feature maps and  the clustering channels representing same object type taught as  the combining of the local feature maps to determine summary of the local feature within the image  detailed within   Paragraph [0103]- “… The convolutional layers 1021 may also generate features maps that correspond to sub-portions or local portions of the image 1005. The fully connected layers 1023 may take the feature maps from the convolutional layers 1021 to translate and/or combine the local feature maps to determine a global summary of the local feature maps. The global summary may allow the neural network 1020 to identify the vanishing point within the whole image 1005, rather than a local portion of the image 1005.”).
One of ordinary skill in the art would have been motivated to combine the teaching of Guo et al. within the  combined modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma and  the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al.   provides a system and method for implementing  the Determining vanishing points based on lane lines mentioned by Guo et al.  for implementation of a system and method for implementing training of image data with neural network for identification of target object. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Determining vanishing points based on lane lines mentioned by Guo et al. within the  combined modified teaching of the Attend and Interact: Higher-Order Object Interactions for Video Understanding mentioned by Chih-Yao Ma and  the System and method for a web scraping tool and classification engine  mentioned by KOROBOV et al.   for implementation of a system and method for training of image data with neural network for identification of target object.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637